         Case 1:18-cv-00340-ABJ Document 26-1 Filed 05/28/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 CAMPAIGN LEGAL CENTER,
                                                         Civil Action No. 1:18-cv-00340 (ABJ)
        Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 JUSTICE,

        Defendant.



                                     [PROPOSED] ORDER

       Upon consideration of the parties’ joint status report, it is hereby ORDERED that the

parties shall submit a further joint status report on or before June 14, 2019.




Date: _______________________                         __________________________________
                                                      AMY BERMAN JACKSON
                                                      UNITED STATES DISTRICT JUDGE
